Citation Nr: 1716308	
Decision Date: 05/15/17    Archive Date: 05/22/17

DOCKET NO.  13-14 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for post-operative left knee injury, limitation of flexion.

2.  Entitlement to an initial evaluation in excess of 10 percent for post-operative left knee injury, limitation of extension.  

3.  Entitlement to an initial evaluation in excess of 10 percent for right knee degenerative joint disease. 

4.  Entitlement to service connection for a left shoulder disorder.

5.  Entitlement to service connection for a right shoulder disorder.

6.  Entitlement to service connection for bilateral hearing loss. 

7.  Entitlement to service connection for tinnitus. 

REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

S. Krunic, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from November 1984 to March 1985 and from February 1988 to August 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In May 2016, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the record.  The undersigned Veterans Law Judge held the record open for a 60-day period following the hearing to allow for the submission of additional evidence; however, the Veteran and his representative did not submit any additional evidence thereafter.

The issue of entitlement to service connection for tinnitus was raised by the Veteran's representative during the May 2016 hearing.  See Board hearing transcript at 22-23, 28-29.  Although this issue has not yet been formally certified to the Board, nor has it been previously decided by the RO, the issue is inferred with the claim for service connection for bilateral hearing loss.  As such, the Board finds that it is appropriate to take jurisdiction over the issue as part of the matters currently before the Board.  See 38 C.F.R. § 19.35  (indicating that a VA Form 8, Certification of Appeal, is used for administrative purposes and does not serve to either confer or deprive the Board of jurisdiction over an issue); see also
Vandaveer v. Shinseki, No. 11-3144, 2012 WL 4097198  (U.S. Vet. App. Sept. 19, 2012) (mem. dec., Hagel, J.), (noting that tinnitus and hearing loss are different diseases, but that lay witnesses are not expected to have legal or medical knowledge to precisely identify the disability for which they are claiming compensation).
 
This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system and Virtual VA.  VBMS contains additional VA treatment records and VA examinations that have been associated with the claims file since the March 2013 Statement of the Case (SOC).  However, as discussed below, the Agency of Original Jurisdiction (AOJ) will have the opportunity to review these records on remand.

The issues of entitlement to increased evaluations for the left knee disabilities, entitlement to service connection for a right and left shoulder disorder, and service connection for bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The Veteran's tinnitus is related to his active service.




CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, the criteria for entitlement to service connection for tinnitus have been met.  38 U.S.C.A. §§ 1101, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

In considering the evidence of record under the laws and regulations relevant to adjudication of the Veteran's claim, the Board concludes that service connection for tinnitus is warranted.

During the May 2016 hearing, the Veteran reported that he first noticed in-service ringing in his ears at his first duty station.   The Veteran also testified that his symptoms have continued since his military service and have worsened since their onset.  See Board hearing transcript at 31. 

The Veteran's service treatment records do not document any specific complaints, treatment, or diagnosis of tinnitus.  However, the Veteran's DD Form 214 confirms that his military occupational specialty (MOS) was cannon crewmember.  As such, his reported noise exposure is consistent with the circumstances of his military service.  In addition, the April 2011 VA hearing loss examiner conceded in-service noise exposure related to the Veteran's MOS. 

In addition, VA treatment reports show that the Veteran has a current diagnosis of tinnitus.  See Charles v. Principi, 16 Vet. App. 370, 374  (2002) (noting that lay testimony may establish the presence of tinnitus because ringing in the ears is capable of lay observation).  

The Board notes that the record contains a medical opinion from a VA treatment provider regarding a possible nexus between the Veteran's tinnitus and his military service.  Specifically, a May 2016 VA treatment report reflects that a physician's assistant opined that the Veteran's military duties for 8 years may likely have led to his tinnitus.  Additionally, the Veteran is competent to report that his symptoms of tinnitus began in service and have continued thereafter.  See 38 C.F.R. § 3.159  (a) (2) (2016); Jandreau v. Nicholson, 492 F. 3d 1372  (Fed. Cr. 2007); Charles, 16 Vet. App. at 374.  Moreover, the Board finds no reason to doubt the credibility of his lay assertions.  Buchanan v. Nicholson, 451 F.3d 1331, 1336  (Fed. Cir. 2006) (lay evidence may suffice to prove service connection on its own merits).  

The law is clear.  Pursuant to the "benefit-of-the-doubt" rule, where there is "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  38 U.S.C.A. § 5107  (West 2014).  The Board finds that the Veteran's statements and testimony as to the onset of tinnitus during and following his separation from service to be competent and credible, and this lay evidence indicates a relationship between the current disability and the in-service noise exposure, as well as continuous symptoms. 

The Board therefore concludes that, with the benefit of the doubt resolved in the Veteran's favor, a grant of service connection for tinnitus is warranted.  See Gilbert v. Derwinski, 1 Vet.App. 49, 55   (1990) ("[T]he 'benefit of the doubt' standard is similar to the rule deeply embedded in sandlot baseball folklore that 'the tie goes to the runner' . . . . [I]f . . . the play is close, i.e., 'there is an approximate balance of positive and negative evidence,' the veteran prevails by operation of [statute].").


ORDER

Service connection for tinnitus is granted.


REMAND

During the May 2016 Board hearing, the Veteran stated that his current right shoulder disorder pre-existed his second period of military service and worsened during service as a result of his military duties.  Indeed, private medical records indicate that the Veteran incurred a separation of the right acromioclavicular joint as a result of a March 29, 1985, motor vehicle accident.   The Veteran's November 1987 Report of Medical History at enlistment reflects that he checked off that he had a painful shoulder and it was noted that the Veteran was in a motor vehicle accident in 1985 in which he sustained a separated shoulder without any current residuals.  The December 1991 Report of Medical History at separation noted that the Veteran dislocated his shoulder in 1985 and continued to have stiffness, aches, and pain in his shoulder. 

The Veteran was last afforded a VA examination in September 2016 at which time he was assessed as having chronic left shoulder impingement.  He was also assessed with acromioclavicular and glenohumeral joint degenerative joint disease in the right and left shoulders.   The examiner opined that the Veteran's bilateral shoulder disorders were not incurred in service because there was no evidence of a systemic arthritic process confirmed by serum labs drawn in September 2016 and, therefore, the claimed conditions were less likely than not incurred in or caused by a systemic process during service.  The opinion is inadequate, however, because the examiner failed to consider whether the Veteran had a pre-existing right shoulder disorder and whether that disorder had permanently worsened during military service.  In addition, the examiner limited her discussion to the arthritic process of the shoulder joints but did not consider the Veteran's contention that his current right and left shoulder disorders were the result of the rigors of his military duties.   See Board hearing transcript at 13-15. 

The Veteran was afforded a VA examination in connection with his claim for bilateral hearing loss in April 2011.  The examiner determined that the Veteran had normal hearing for VA purposes.  The examiner further opined that there was no clinical evidence of onset of hearing impairment in service based on normal hearing levels at enlistment and separation and no significant threshold shifts in hearing at separation.  However, the absence of in-service evidence of a hearing disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385  ) is not always fatal to a service connection claim.   See Ledford v. Derwinski, 3 Vet. App. 87, 89   (1992). Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service as opposed to intercurrent causes.  See Hensley v. Brown, 5 Vet. App. 155, 159  (1993).  Moreover, the examiner did not discuss the significance of the threshold shifts noted on audiograms during the Veteran's military service.  

In addition, the Board notes that the Veteran has been diagnosed with mild to moderate sensorineural hearing loss from 4000 to 8000 Hz since the April 2011 VA examination.  See November 2015 VA treatment report.  VA treatment reports also  contain a May 2016 opinion in which the examiner stated that the Veteran's military duties for 8 years may likely have led to hearing loss.  Accordingly, the Board finds that an additional VA examination and opinion is warranted.  

With respect to the claims for increased evaluations for the right and left knee disabilities, the Veteran was last afforded a VA examination in July 2016.  However, the examination report does not contain all of the findings needed to properly evaluate the disabilities.  Although x-rays of the knees revealed that there was no arthritis in the right knee and there were post-surgical changes and mild degenerative joint disease in the left knee, the examiner checked off that the Veteran had diagnoses of knee joint osteoarthritis in both knees.   Furthermore, the examiner stated that the examination of the right knee and left knees are neither medically consistent nor inconsistent with the Veteran's statements describing functional loss with repetitive use over a period of time.  With respect to the left knee, the examiner also stated that she was unable to say without resort to speculation whether pain, weakness, fatigability or incoordination significantly limit functional ability with repeated use over a period of time.   Moreover, the Veteran testified to flare-ups in the left knee; however, during the VA examination the examiner did not complete the section pertaining to flare-ups.  

Additionally, VA joint examinations must include joint testing for pain on both active and passive range of motion, as well as with weight-bearing and nonweight-bearing.  Correia v. McDonald, 28 Vet. App. 158  (2016).  Because the VA examination does not satisfy the requirements under Correia, another VA examination is required in this case.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his knees, shoulders, and hearing loss.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

Any outstanding VA medical records should also be obtained and associated with the claims file.

2.  After completing the preceding development, the AOJ should return the Veteran's claim file to an appropriate VA examiner in order to obtain an opinion as to the nature and likely etiology of his bilateral shoulder disorder.  If an opinion cannot be offered without examination of the Veteran, an additional examination must be undertaken.

The examiner is requested to review all pertinent records associated with the claims file, to include the Veteran's service treatment records, post-service medical records, lay assertions, and the April 2011 and September 2016 VA examination reports.

The Veteran has asserted that duties performed during his military service caused his left shoulder disorder and aggravated his pre-existing right shoulder disorder.   

The examiner should state whether the Veteran's right shoulder disorder clearly and unmistakably preexisted the Veteran's military service.  If so, he or she should state whether the preexisting disorder worsened in severity during service, and whether the increase in severity was consistent with the natural progression of the disease or whether the increase represented a permanent worsening or "aggravation" of the disease beyond its natural progression. 

If the evidence reflects an increase in service, the examiner should indicate whether any increase was due to the natural progression of the disorder or whether it represented a chronic worsening of the underlying pathology. 

Temporary or intermittent flare-ups during service of a pre-existing injury or disease are not sufficient to be considered aggravation in service unless the underlying disability, as contrasted to the symptoms of the disability, has worsened.

If the examiner determines that a right shoulder disorder did not clearly and unmistakably preexist active service, he or she should state whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran has a right shoulder disorder that manifested in or is otherwise related to his active service, including any symptomatology therein, to include performing his duties as a cannon crewmember, which the Veteran asserts included carrying 115 pound rounds on his shoulders.

The examiner should consider the April 1985 private medical report documenting that the Veteran sustained an injury to the right shoulder as a result of a March 1985 motor vehicle accident; the November 1987 Report of Medical History at enlistment showing the Veteran sustained a separated shoulder due to a motor vehicle accident in 1985; the December 1991 Report of Medical History at separation which noted that the Veteran dislocated his shoulder in 1985 and continued to have stiffness, aches, and pain in his shoulder.

In addition, after reviewing the Veteran's pertinent medical history and lay statements regarding reported symptoms, the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's left shoulder disorder manifested during active service or is otherwise causally or etiologically related to his active service, or any injury or symptomatology therein, to include performing his duties as a cannon crewmember, which the Veteran asserts included carrying 115 pound rounds on his shoulders.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3.  The Veteran should be afforded a VA examination to determine the nature and etiology of any current bilateral hearing loss.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed, including the Maryland CNC test and a pure tone audiometry test.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, lay statements, and the April 2011 VA examination report. 

The examiner must elicit from the Veteran a full history of the onset of his bilateral hearing loss and a history of his occupational duties during service, to include how he was exposed to noise.  Moreover, the examiner must elicit a full history of any post-service recreational and occupational noise exposure and comment on its significance in the development of any current bilateral hearing loss. 

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including noise exposure and observable symptomatology. If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

It should also be noted that the absence of evidence of a hearing loss disability during service is not always fatal to a service connection claim.  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.
The examiner should state whether it is at least as likely as not (a 50 percent or greater probability) that any current hearing loss manifested in or is otherwise related to the Veteran's military service, including noise exposure therein. 

In rendering the opinion, the examiner should address the significance, if any, of the threshold shifts in hearing levels noted during the September 1988 and September 1989 audiograms. 

The examiner should comment on the likelihood that loud noises experienced resulted in damage to auditory hair cells even though findings may or may not suggest a recovered temporary threshold shift in service.  If the examiner finds auditory hair cell damage to be a likely result of the military noise exposure, please comment on the likelihood that such damaged hair cells would result in a greater permanent hearing loss than otherwise would be manifest.

The examiner should also discuss medically known or theoretical causes of hearing loss and describe how hearing loss which results from noise exposure generally presents or develops in most cases, as distinguished from how hearing loss develops from other causes, in determining the likelihood that current hearing loss was caused by noise exposure in service as opposed to some other cause.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

4.  The Veteran should be afforded a VA examination to ascertain the severity and manifestations of his service-connected bilateral knee disabilities.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and the Veteran's own assertions.

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for rating the Veteran's post-operative left knee injury with limitation of flexion and limitation of extension and degenerative joint disease, as well as right knee degenerative joint disease.  In particular, the examiner should provide the range of motion in degrees and indicate whether there is any ankylosis; dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion to the joint; or, symptomatic removal of semilunar cartilage.  He or she should also address whether the Veteran has recurrent subluxation or lateral instability, and if so, comment as to whether such symptomatology is slight, moderate, or severe.

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors (including any additional loss of motion).

The examiner should provide the range of motion in degrees for the Veteran's right and left knees and the opposing undamaged joint if applicable.  In so doing, the examiner should test the Veteran's range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain so in the report.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  As it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or, in the alternative, the entire claims file, must be made available to the examiner for review.

5.  After completing the foregoing development, the AOJ should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs.

6.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence received since the March 2013 SOC.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental SOC and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


